HARPER, J.
Appellant was indicted, charged with embezzlement in an amount in excess of $50 — a felony. When tried, he was convicted of embezzlement of an amount less than $50 — a misdemeanor.
After adjournment of court, he attempts to perfect his appeal to this court by filing an appeal bond, not having entered into a recognizance during the term. Having been convicted of a misdemeanor only, the law does not authorize an appeal to be perfected by giving an appeal bond. Article 918, Code of Criminal Procedure; Herron v. State, 27 Tex. 337; Cook v. State, 8 Tex, App. 671. The motion of the Assistant Attorney General to dismiss the appeal is sustained.
The appeal is dismissed.